ORNEY              GENERAL
                        OF            EXAS

                       AUSTIN     II,   TEXAS




                      February 8, 1961


The Honorable E. B. Clark, Sr.
Chairman, Board of Regents
Midwestern University
Wichita Falls, Texas
                            Opinion No. WW-993
                                Re:     Whether the Legislature
                                        has the authority to make
                                        appropriations out of the-
                                        General Revenue Fund for
                                        capital improvements at
Dear Mr. Clark:                         Midwestern University.
     You have requested an opinion from this office to
determine whether the Legislature has the authority to
make appropriations out of the General Revenue Fund for
capital improvements at Midwestern University.
     For purposes of clarification of your request, it
has been set forth in full in this opinion:
          "In Senate Bill 6 of the 56th session
     of the Legislature, creating Midwestern
     University as a State University, no pro-
     vision was made for Capital Funds. There-
     fore, may we have your opinion on the fol-
     lowing question: Is it permissible or does
     the Legislature have the authority to make
     appropriations out of the General Revenue
     Fund for Capital Improvements such as a new
     library here at Midwestern? We are not named
     in the Constitutional Building Amendment pro-
     vision."
     Since Midwestern University is not among institutions
listed in Sections 17 and 18 of Article VII of the Texas
Constitution, wherein the Legislature is prohibited from
appropriating funds out of the General Revenue Fund for im-
provements, the Legislature does have the authority to pass
a law authorizing an appropriation for improvements at
Midwestern University.
The Honorable E. B. Clark, Sr., Page 2 (WW-993)


     As was pointed out in your letter, no provision was
made for capital funds by the Legislature in Senate Bill
6, Acts of the Fifty-sixth Legislature, Regular Session,
1959, Chapter 147, Page 253, which means there is no pre-
existing law which is required under the provisions of
Section 44, Article III of the Texas Constitution before
a valid appropriation can be made. Austin National Bank
v. Sheppard, 123 Tex. 272, 71 S.W.2d 242 (1934); Fort
Worth Cavalry Club v. Sheppard, 125 Tex. 339, 83 Smd
bb0 (19351.
     Section 44 of Article III, Texas Constitution, pro-
vides as follows:
         "The Legislature . . . shall not . . .
    ,grant,by appropriation or otherwise, any
    amount of money out of the Treasury of the
    State, to any individual, on a claim, real
    or pretended, when the same shall not have
    been provided for by pre-existing law; nor
    employ any one in the name of the State, un-
    less authorized by pre-existing law."
     In order to meet this requirement of pre-existing law,
it would be necessary for the Legislature to pass a law
authorizing capital improvements for Midwestern University.
At that time, the Legislature would be authorized to make
an appropriation based on the pre-existing law for capital
improvements at the University.
     It is our opinion that Midwestern University is not
covered by the provisions of Sections 17 and 18 of Article
VII of the Texas Constitution and that the Legislature would
have the authority to appropriate funds out of the General
Revenue Fund, once it has passed a law authorizing such capi-
tal improvements at Midwestern University.

                    SUMMARY
          The Legislature will have the authority
          to make appropriations out of the Gener-
          al Revenue Fund for capital improvements
          at Midwestern University upon passing a
          law authorizing such capital improvements,
The Honorable E. B. Clark, Sr., page 3 (WW-993)


            since Midwestern University is not
            governed by the provisions of Sections
            17 and 18 of Article VII of the Texas
            Constitution.
                            Yours   very   truly,

                            WILL WILSON
                            Attorney General of Texas




JCS:ms
                            ByE:;a
                                Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. Ray Scruggs
C. Dean Davis
Joe Allen Osborne
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Morgan Nesbitt